DETAILED ACTION
This office action is in response to the amendment filed on March 25, 2021. Claims 1 and 3-18 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed March 25, 2021, with respect to amended claims 1 and 18 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
    Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning appliance. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the front airflow guiding surface, the front air inlet, the rear airflow guiding surface and the suction port are arranged in sequence from the front to the rear (as in claims 1 and 18), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Murata et al. (4638526), Bagwell (2003/0163889) and Grey (6009594). Murata et al. disclose a floor brush (Figure 1) for a cleaning appliance, comprising: a body (1) having an air channel (10) and a suction port (9) in communication with the air channel (Figure 6), the air channel being formed in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723